             Case 2:21-cv-00400-NR Document 1 Filed 03/26/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF PENNSYLVANIA (PITTSBURGH)
______________________________________________________________________________

ANTHONY T. ROMAGNA,                                         CASE NO. 2:21-cv-400
          Plaintiff,                                        ELECTRONICALLY FILED

       vs.                                                  Judge

NISSAN-INFINITI LT, INC.;
EQUIFAX INFORMATION
SERVICES LLC; EXPERIAN
INFORMATION SOLUTIONS, INC.;
and TRANS UNION LLC;
            Defendants.
_____________________________________________________________________________

                 TRANS UNION, LLC’S NOTICE OF REMOVAL
______________________________________________________________________________

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union, LLC (“Trans

Union”) hereby removes the subject action from the Court of Common Pleas, Allegheny County,

Pennsylvania, to the United States District Court for the Western District of Pennsylvania, on the

following grounds:

       1.       Plaintiff Anthony T. Romagna served Trans Union on or about March 19, 2021,

with a Notice Of Lawsuit and Complaint filed in the Court of Common Pleas, Allegheny County,

Pennsylvania. Copies of the Notice Of Lawsuit and Complaint are attached hereto as Exhibit A

and Exhibit B. No other process, pleadings or orders have been served on Trans Union.

       2.       Plaintiff makes claims under, alleges that Trans Union violated and alleges that

Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the “FCRA”).

See Complaint ¶¶ 1 and 77-81.




                                           Page 1 of 3
            Case 2:21-cv-00400-NR Document 1 Filed 03/26/21 Page 2 of 3




       3.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since there is a federal question. As alleged, this suit falls within the FCRA which thus

supplies this federal question.

       4.      Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Court

of Common Pleas, Allegheny County, Pennsylvania, to the United States District Court for the

Western District of Pennsylvania.

       5.      Counsel for Trans Union has confirmed with the Court of Common Pleas,

Allegheny County, Pennsylvania that they have no document or file suggesting any other

Defendant has been served. To the best of Trans Union’s knowledge, no other named Defendant

in this matter has been served as of the date and time of this Notice Of Removal.

       6.      Notice of this removal will promptly be filed with the Court of Common Pleas,

Allegheny County, Pennsylvania and served upon all adverse parties.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, removes the subject action from

the Court of Common Pleas, Allegheny County, Pennsylvania to this United States District Court,

Western District of Pennsylvania.


                                                    Respectfully submitted,



                                                    s/Stanley W. Greenfield
                                                    Stanley W. Greenfield, Esq. (PA #00622)
                                                    Greenfield & Kraut
                                                    6315 Beacon Street
                                                    Pittsburgh, PA 15217
                                                    Telephone: (412) 261-4466
                                                    Fax: (412) 261-4408
                                                    E-Mail: greenfieldandkraut@verizon.net

                                                    Counsel for Defendant Trans Union, LLC




                                           Page 2 of 3
            Case 2:21-cv-00400-NR Document 1 Filed 03/26/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 26th day of March, 2021. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 None.

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via electronic mail and First Class, U.S. Mail, postage prepaid, on the 26th day

of March, 2021, properly addressed as follows:

 for Plaintiff Anthony T. Romagna
 Gregory T. Artim, Esq.
 Artim Law, LLC
 1751 Lincoln Highway
 North Versailles, PA 15137



                                                      s/Stanley W. Greenfield
                                                      Stanley W. Greenfield, Esq. (PA #00622)
                                                      Greenfield & Kraut
                                                      6315 Beacon Street
                                                      Pittsburgh, PA 15217
                                                      Telephone: (412) 261-4466
                                                      Fax: (412) 261-4408
                                                      E-Mail: greenfieldandkraut@verizon.net

                                                      Counsel for Defendant Trans Union, LLC




                                            Page 3 of 3
